Citation Nr: 0918524	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date than August 24, 
2001, for the grant of service connection for residuals of a 
right ankle injury.

2.  Evaluation of residuals of a right ankle injury, 
evaluated as 10 percent disabling prior to February 22, 2006.

3.  Evaluation of residuals of a right ankle injury, 
evaluated as 20 percent disabling from February 22, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran withdrew his claim of 
entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  
Therefore, this issue is not before the Board.

The issues of evaluation of residuals of a right ankle 
injury, evaluated as 10 percent disabling prior to February 
22, 2006, and evaluation of residuals of a right ankle 
injury, evaluated as 20 percent disabling from February 22, 
2006, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 13, 1984, the RO received the Veteran's claim 
of entitlement to service connection for an injured right 
leg.

2.  In a May 1984 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
right leg injury.  The Veteran appealed the decision, and it 
was denied by the Board in January 1988.

3.  On August 24, 2001, the Veteran submitted morning reports 
showing he had been absent from his unit due to being in the 
hospital.

4.  In March 2005, the RO granted entitlement to service 
connection for residuals of a right ankle injury and assigned 
an effective date of September 28, 2001.

5.  In a January 2006 rating decision, the RO assigned an 
effective date of August 24, 2001, for the grant of service 
connection for residuals of a right ankle injury.

6.  The morning reports received in August 2001 were relevant 
and probative and in part resulted in the grant of service 
connection.


CONCLUSION OF LAW

The criteria for an effective date of January 13, 1984, for 
the grant of service connection for residuals of a right 
ankle injury have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In his November 
2005 notice of disagreement, the Veteran indicates that he 
believes that if VA looked at records dated back in 1984 and 
1988, they would show there was evidence of his disability.  
He did not understand why an effective date in 2001 was 
assigned.  Herein, the Board is granting an effective date in 
1984.  Since this decision represents a full grant of the 
issue decided herein, any further discussion of the VCAA is 
unnecessary.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

38 C.F.R. § 3.156(c) provides: 

Service department records.

(1) Notwithstanding any other section in 
this part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with the 
claims file when VA first decided the claim, 
VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  Such records include, but are not 
limited to:

(i) Service records that are related to a 
claimed in-service event, injury, or 
disease, regardless of whether such records 
mention the veteran by name, as long as the 
other requirements of paragraph (c) of this 
section are met;

(ii) Additional service records forwarded by 
the Department of Defense or the service 
department to VA any time after VA's 
original request for service records; and

(iii) Declassified records that could not 
have been obtained because the records were 
classified when VA decided the claim.

(2) Paragraph (c)(1) of this section does 
not apply to records that VA could not have 
obtained when it decided the claim because 
the records did not exist when VA decided 
the claim, or because the claimant failed to 
provide sufficient information for VA to 
identify and obtain the records from the 
respective service department, the Joint 
Services Records Research Center, or from 
any other official source.

(3) An award made based all or in part on 
the records identified by paragraph (c)(1) 
of this section is effective on the date 
entitlement arose or the date VA received 
the previously decided claim, whichever is 
later, or such other date as may be 
authorized by the provisions of this part 
applicable to the previously decided claim.

38 C.F.R. § 3.156(c) was amended effective September 
6, 2006.  Prior to that date, it provided as follows:

(c)  Where the new and material evidence 
consists of a supplemental report from the 
service department, received before or 
after the decision has become final, the 
former decision will be reconsidered by 
the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will be 
assigned accordingly except as it may be 
affected by the filing date of the 
original claim.

A December 1983 VA outpatient record shows the Veteran 
complained of pain in his right leg.

On January 13, 1984, the Veteran submitted a claim of 
entitlement to service connection for an injured right 
leg.

In an April 1984 written statement, the Veteran 
described his right ankle injury in service.

In a May 1984 rating decision, the RO denied the 
Veteran's claim.  The decision indicated that the 
Veteran's service treatment records were unavailable 
because they had been destroyed in a fire.  The 
Veteran had not provided any evidence in lieu of the 
service treatment records to show an in-service 
injury.  He also did not submit any evidence showing 
continuity.

The Veteran perfected an appeal to the Board in 
September 1984.

The Board remanded the Veteran's claim in February 
1985.

In March 1985, the Veteran submitted written 
statements from two friends, who indicated that they 
knew the Veteran to have injured his right leg in 
service and to have had a problem with his right leg 
since that time.

In January 1988, the Board denied the Veteran's claim.

In a May 1990 rating decision, the RO confirmed the 
prior denial of the Veteran's claim because no new 
evidence had been submitted.

The Veteran disagreed with this decision and was 
furnished a statement of the case in June 1991.  He 
did not perfect an appeal.

On August 24, 2001, the Veteran submitted morning 
reports showing he had been absent from his unit due 
to being in the hospital.

Following a Board decision in October 2003 that 
reopened the Veteran's claim and remanded it to the RO 
for additional development, the RO granted the 
Veteran's claim of entitlement to service connection 
for residuals of a right ankle injury in March 2005.  
The RO indicated in the decision that it relied on the 
March 1985 written statements from the Veteran's two 
friends and the morning reports showing he had been 
absent from his unit and in the hospital around 
December 1954.  Recent VA examination revealed 
limitation of motion of the right ankle.  Therefore, 
the RO resolved reasonable doubt in favor of the 
Veteran and granted his claim.

The January 2006 RO rating decision assigned an 
effective date of August 24, 2001, the date the RO 
received the Veteran's submission of the morning 
reports.

In reviewing the record, the Board finds that the RO 
initially denied the Veteran's claim because it 
determined there was no evidence of an in-service 
injury.  The morning reports that were submitted in 
August 2001 show the Veteran was away from his unit 
and hospitalized.  Applying 38 C.F.R. § 3.156(c), the 
Board finds that the morning reports received in 
August 2001 were relevant and probative and in part 
resulted in the grant of service connection as was 
specifically noted in the March 2005 rating decision.  
Therefore, 38 C.F.R. § 3.156(c) is applicable and the 
May 1984 rating decision must be reconsidered.

The Board notes the change to 38 C.F.R. § 3.156(c) in 
September 2006.  The regulation in effect prior to 
September 2006 indicated that it was applicable to 
official service department records, which presumably 
have been misplaced, and corrections made to service 
records.  The revised regulation is broader.  
Generally, the effective date of a liberalizing law or 
VA issue is no earlier than the effective date of the 
change.  38 U.S.C.A. § 5110.

However, here, the change in regulation is a 
restatement of policy and not a liberalizing law or VA 
issue.  VA does not limit its reconsideration to 
misplaced service department records.  See Vigil v. 
Peake, 22 Vet. App. 63 (2008) quoting New and Material 
Evidence, 70 Fed. Reg at 35,388.  In Vigil, the United 
States Court of Appeals for Veterans Claims (Court) 
made it clear that the regulation in effect prior to 
September 2006 did not limit the evidence that would 
allow a Veteran to obtain an effective date prior to 
the date of his reopened claim solely to misplaced 
records.  The Court held that records generated in 
response to a Veteran's request are contemplated by 
the criteria of 38 C.F.R. § 3.156(c).

Although the RO decision in this case that granted the 
Veteran's claim predated the Federal Register and the 
regulatory changes, that is not dispositive of this 
issue.  As indicated above, it is clear that the 
change in regulation was a restatement of policy that 
was already implemented.

An award based all or in part on the records included in 
38 C.F.R. § 3.156(c) is effective on the date entitlement 
arose or the date VA received the previously decided claim.  
Vigil, 22 Vet. App at 66.  Furthermore, when an initial claim 
is denied because of lack of evidence of an in-service injury 
that is later granted based in part on subsequently acquired 
service records establishing the in-service injury, the 
claimant is entitled to a retroactive evaluation of the 
disability to assess a proper effective date which would be 
the date of the original claim or the date entitlement arose, 
whichever is later.  Id.

Here, the Veteran's original claim was received on January 
13, 1984.  VA treatment records dated in December 1983 show 
the Veteran complained of pain in his right leg.  As such, 
the Board finds that the proper effective date is January 13, 
1984, the date the Veteran submitted his original claim.  
This effective date is granted.

Lastly, the Board notes that the Veteran was seen at a VA 
medical facility in December 1983.  Such evidence does not 
establish a claim and does not provide a basis for an even 
earlier effective date.  The mere presence of the medical 
evidence does not establish an intent on the part of the 
veteran to seek service connection. See, e.g., KL v. Brown, 5 
Vet.App. 205, 208 (1993); Crawford v. Brown, 5 Vet.App. 33, 
35 (1993); cf. 38 C.F.R. § 3.157(b) (1997) (permitting 
certain medical reports to be accepted as an "informal claim 
for increased benefits or an informal claim to reopen").  
The appellant must have asserted the claim expressly or 
impliedly.  Brannon v. West, 12 Vet.App. 32 (1998).  Here, 
such claim was not received until January 1984.


ORDER

An effective date of January 13, 1984, for the grant of 
entitlement to service connection for residuals of a right 
ankle injury is granted.


REMAND

The Board has established an earlier effective date for the 
Veteran's claim, as stated above.  The Veteran has also 
perfected an appeal of the evaluation assigned to his right 
ankle disability.  However, the RO must assign an evaluation 
for the time period from January 13, 1984, to August 24, 
2001, and the Board may not assess the Veteran's disability 
evaluation until that is completed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an 
appropriate VCAA letter.  He must be 
specifically asked to submit any evidence 
showing his level of disability beginning 
January 13, 1984.

2.  Adjudicate the Veteran's claims to 
include a determination as to what 
evaluation should be assigned prior to 
August 24, 2001.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is specifically informed that if there is evidence disclosing 
the degree of impairment since service (specifically since 
1984), he must submit that evidence.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


